Name: Commission Regulation (EEC) No 2721/91 of 13 September 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 257/34 Official Journal of the European Communities 14. 9 . 91 COMMISSION REGULATION (EEC) No 2721/91 of 13 September 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1897/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2566/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed f), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1897/91 f), as last amended by Regulation (EEC) No 2657/91 (8) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto . 2. However, the amount of the aid for 1991 /92 marke ­ ting year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 14 September 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year. Article 2 This Regulation shall enter into force on 14 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No 172, 30. 9 . 1966, p. 3025/66. O OJ No L 162, 26. 6 . 1991 , p. 27 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 244, 31 . 8 . 1991 , p. 48 . 0 OJ No L 167, 25. 7 . 1972, p. 9 . (6) OJ No L 201 , 31 . 7 . 1990 , p. 11 . O OJ No L 169, 29. 6 . 1991 , p. 16. O OJ No L 249, 6 . 9 . 1991 , p . 15. O OJ No L 266, 28 . 9 . 1983, p. 1 . 14. 9 . 91 Official Journal of the European Communities No L 257/35 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 9 (') 1st period 10 (') 2nd period ll (') 3rd period 12 (') 4th period M') 5th period 2 (') 1 . Gross aids (ECU): I  Spain 17,879 17,979 17,637 17,915 16,283 16,061  Portugal 24,849 24,949 24,607 24,885 23,253 23,031  Other Member States 17,879 17,979 17,637 17,915 16,283 16,061 2. Final aids : Il |||| Seed harvested and processed in : III \ \ \  Federal Republic of Germany (DM) 42,09 42,33 41,52 42,18 38,33 37,81  Netherlands (Fl) 47,43 47,69 46,78 47,52 43,19 42,60  BLEU (Bfrs/Lfrs) 868,14 872,99 856,39 869,89 790,64 779,86  France (FF) 141,17 141,96 139,26 141,45 128,56 126,81  Denmark (Dkr) 160,55 161,45 158,38 160,87 146,22 144,23  Ireland ( £ Irl) 15,712 15,800 15,499 15,743 14,309 14,114  United Kingdom ( £) 14,120 14,200 13,924 14,145 12,834 12,654  Italy (Lit) 31 493 31 669 31 067 31 556 28 682 28 181  Greece (Dr) 4 398,73 4 407,76 4 276,59 4 306,57 3 868,88 3 675,56  Spain (Pta) 2 758,53 2 773,18 2 724,08 2 763,91 2 525,47 2 482,18  Portugal (Esc) 5 261,29 5 281,60 5 206,40 5 251,82 4 919,09 4 832,13 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain. ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 9 (') 1st period 10 0 2nd period 110 3rd period 12 0 4th period l (') 5th period 2 (') 1 . Gross aids (ECU) : I || |  Spain 19,129 19,229 18,887 19,165 17,533 17,311  Portugal 26,099 26,199 25,857 26,135 24,503 24,281  Other Member States 19,129 19,229 18,887 19,165 17,533 17,311 2. Final aids : IlIlIl \ Seed harvested and processed in : ||II||  Federal Republic of Germany (DM) 45,03 45,27 44,46 45,12 41,28 40,75  Netherlands (Fl) 50,74 51,01 50,10 50,84 46,51 45,92  BLEU (Bfrs/Lfrs) 928,83 933,69 917,08 930,58 851,34 840,56  France (FF) 151,04 151,83 149,12 151,32 138,43 136,68  Denmark (Dkr) 171,78 172,67 169,60 172,10 157,44 155,45  Ireland ( £ Irl) 16,810 16,898 16,597 16,842 15,408 15,212  United Kingdom ( £) 15,114 15,194 14,918 15,140 13,828 13,648  Italy (Lit) 33 695 33 871 33 269 33 758 30 884 30 383  Greece (Dr) 4 713,88 4 722,92 4 591,74 4 621,72 4 184,04 3 990,71  Spain (Pta) 2 947,06 2 961,72 2 912,62 2 952,45 2 714,01 2 670,72  Portugal (Esc) 5 522,14 5 542,45 5 467,24 5 512,67 5 179,93 5 092,97 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain . No L 257/36 Official Journal of the European Communities 14. 9 . 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 9 (') 1st period 10 (') 2nd period 11(1) 3rd period 12 (') 4th period 10 1 . Gross aids (ECU): I  Spain 26,028 26,106 26,437 26,768 25,807  Portugal 33,208 33,285 33,616 33,947 33,009  Other Member States 20,968 21,045 21,376 21,707 20,769 2. Final aids : III l (a) Seed harvested and processed in (2) : || I  Federal Republic of Germany \ I \ (DM) 49,36 49,54 50,32 51,10 48,89  Netherlands (Fl) 55,62 55,82 56,70 57,58 55,09  BLEU (Bfrs/Lfrs) 1 018,13 1 021,87 1 037,94 1 054,01 1 008,47  France (FF) 165,56 166,16 168,78 171,39 163,98  Denmark (Dkr) 188,29 188,98 191,95 194,93 186,50  Ireland ( £ Irl) 18,426 18,494 18,785 19,076 18,251  United Kingdom ( £) 16,551 16,613 16,876 17,140 16,385  Italy (Lit) 36 934 37 070 37 653 38 236 36 584  Greece (Dr) 5 149,63 5 148,31 5 183,94 5 218,94 4 965,29  Portugal (Esc) 7 022,53 7 038,17 7 098,70 7 153,01 6 962,39 (b) Seed harvested in Spain and IIII\ l processed : I I l  in Spain (Pta) 4 002,35 4 013,84 4 063,59 4 111,01 3 971,12  in another Member State (Pta) 4 068,30 4 079,59 4 129,33 4 176,81 4 040,38 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 DM 2,053830 2,052630 2,051450 2,050420 2,050420 2,047880 Fl 2,311740 2,310620 2,309380 2,308450 2,308450 2,305210 Bfrs/Lfrs 42,245200 42,216200 42,193800 42,167500 42,167500 42,100300 FF 6,981850 6,978590 6,975410 s 6,972860 6,972860 6,963240 Dkr 7,931630 7,930940 7,931100 7,930120 7,930120 7,925420 £Irl 0,767756 0,767744 0,767550 0,767738 0,767738 0,767156 £ 0,697715 0,698008 0,698137 0,698096 0,698096 0,697862 Lit 1 533,30 1 535,13 1 537,24 1 539,19 1 539,19 1 546,48 Dr 226,99400 229,18200 231,56800 233,99700 233,99700 240,78500 Esc 175,71800 176,28100 177,01800 177,75800 177,75800 179,93700 Pta 128,01900 128,29200 128,53400 128,76900 128,76900 129,34200